UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EATON PARTNERS, LLC,

                             Petitioner,
                                                                      OPINION AND ORDER
                      -against-                                         18 Civ. 11112 (ER)

 AZIMUTH CAPITAL MANAGEMENT IV, LTD.,

                             Respondent.


Ramos, D.J.:

       This dispute centers on a placement agreement (“Placement Agreement”) between Eaton

Partners, LLC (“Eaton”), an investment placement agent, and Azimuth Capital Management IV,

Ltd. (“Azimuth”), a private equity fund manager. Eaton filed a demand for arbitration alleging

that Azimuth breached the Placement Agreement by failing to pay Eaton certain fees and accrued

interests. Prior to the first arbitration hearing, one of Azimuth’s witnesses became unavailable

due to the sudden death of his father. Eaton expressed concerns about adjourning the hearing

and indicated video testimony might work as an alternative, which the Arbitrator agreed made

sense. Azimuth also considered video testimony as an option but asked for time to speak with

the witness. The following day, Azimuth withdrew the witness and proceeded with the case. At

a subsequent hearing, Azimuth sought to introduce a new rebuttal witness that was not on the

witness list. Eaton objected and the Arbitrator denied Azimuth’s request.

        At the conclusion of the hearing, the arbitrator issued an Opinion and Award (“Award”)

in favor of Eaton. Eaton filed a petition to confirm the Award (“Petition”) with this Court, but

Azimuth filed the instant motion to vacate it, arguing that the arbitrator was guilty of misconduct

for failing to postpone the hearing when their witness became unavailable and refusing to accept
the additional witness’s testimony. Azimuth further alleges that judgment should be entered in

their favor. For the following reasons, the Award is CONFIRMED and Azimuth’s motion to

vacate the Award is DENIED.

  I.   BACKGROUND

       Eaton is a Connecticut limited liability company. Doc. 1 ¶ 1. Azimuth is a Canadian

company. Id. ¶ 2. Jurisdiction is based on diversity, pursuant to 28 U.S.C. § 1332(a)(2), and

venue is proper under in this District pursuant to 28 U.S.C. § 1391 and 9 U.S.C. § 9. Id. ¶ 3.

       On May 22, 2014, Eaton and Azimuth entered into a written Placement Agreement for

investor placement services, which included a clause for arbitration in New York. Id. ¶ 5; Doc.

28, 1. Eaton was to increase Azimuth’s assets, expand Azimuth’s investor base, and attract new

investors to Azimuth. Doc. 20, 3. The Placement Agreement contained several provisions that

governed the parties’ contractual relationship; two that bear directly on the dispute at hand are a

“best efforts” and an exclusivity clause. Id. at 4. The Placement Agreement provided in

relevant part that, “In acting as the exclusive placement agent for the Private Placement[,] Eaton

shall seek capital commitments to the Fund on a best efforts basis.” Doc. 1, Ex. 1 at 1.

       From December 2014 through December 2016, Azimuth paid Eaton in installments

according to the Placement Agreement. Doc. 28, 2. But in January 2017, Azimuth stopped

paying. Id. Azimuth was concerned because Eaton was also representing Azimuth’s competitor,

Lime Rock Partners. Doc. 20, 7. On or about November 27, 2017, Eaton commenced an

arbitration proceeding against Azimuth. Doc. 28, 2. Azimuth filed counterclaims in the

arbitration for breach of contract, alleging that Eaton was precluded from promoting a competing

fund during the term of the Placement Agreement with Azimuth. Id.




                                                 2
       On March 7, 2018, the Arbitrator, Stephanie Cohen (“Arbitrator” or “Arbitrator Cohen”),

entered Procedural Order No. 2, with the approval of the parties, which required each party to

submit a list of all fact witnesses reasonably expected to be called at the hearing by August 24,

2018. Id. at 3; Ex. 5. On August 13, 2018, the Arbitrator entered Procedural Order No. 4, with

approval from the parties, which prescribed the conduct of the evidentiary process. Id. at 3; Ex.

6. Procedural Order No. 4 provided for limited rebuttal witness testimony, as they would only be

permitted in the Arbitrator’s discretion for good cause, such as responding to new allegations that

were not reasonable anticipated. Id. at 3.

       On August 24, 2018, Azimuth disclosed three witnesses: Frank Mele (“Mele”), a partner

at Azimuth, Jeff van Steenbergen (“Van Steenbergen”), Azimuth’s co-founder and managing

partner, and Jason Montemurro (“Montemurro”), a partner at Azimuth. Doc. 28, 3; Ex. 8. Prior

to the first Arbitration hearing on September 6, 2018, Montemurro suddenly became unavailable

because his father passed away. Doc. 20, 6. Montemurro was to testify about “Eaton’s

performance of the Agreement, including any efforts Eaton made regarding the limited partners

which invested in the Azimuth Fund.” Doc. 28, Ex. 8 at 3. Mele and Van Steenbergen were also

to testify on the same topic plus additional ones, such as similarities between Azimuth and Lime

Rock Partners and discussions with Eaton about investors. Id. at 1–2.

       The hearing transcript shows that Eaton was concerned about adjourning the hearing

because of the large preparation costs to both clients. Doc. 28, Ex. 4 at 5–6. Azimuth informed

the Arbitrator about a previous discussion with Eaton on the possibility of having Montemurro

do a deposition in Canada. Id. at 5. Eaton confirmed that earlier in the week Azimuth had

indicated it potentially wanted some other witnesses to appear by video. Id. at 7–8. Eaton was

not comfortable with video and the procedural order indicated these matters had to be sorted out




                                                 3
by May 2018. Id. However, given Montemurro’s personal circumstances, Eaton was open to

him doing a video deposition or coming for live testimony at a later date. Id. at 6, 8.

       Azimuth responded that having Montemurro testify by video might work but that

Azimuth counsel would need to speak with him about his availability. Id. at 8. The Arbitrator

responded that video seemed to make the most sense given the circumstances and costs

associated with adjournment. Id. at 9–10. The following morning, when the Arbitrator asked for

an update on Montemurro, Azimuth said they would withdraw him and did not think they would

need him and could wrap up without him. Id. at 395.

       Five days later, at a September 12, 2018 hearing, Azimuth sought to introduce a new

rebuttal witness, David Pearce (“Pearce”). Id. at 552. Pearce was not listed on the witness list

that was due by August 24, 2018, pursuant to Procedural Order No. 2. Doc. 28, 3; Ex. 8. Eaton

objected to including Pearce’s testimony into the evidentiary record on that basis. Id. at Ex. 4 at

554. Azimuth responded that Pearce might be able to discuss some of the same issues as

Montemurro, and more importantly, to corroborate Van Steenbergen’s testimony about a meeting

with Eaton. Id. at 555. Arbitrator Cohen denied Azimuth’s request to include Pearce as a

rebuttal witness because the topic of the meeting had been proffered in advance, Pearce’s

testimony was not pure rebuttal in that it did not address new allegations that were not

reasonably anticipated, and because Eaton objected to it. Doc. 28, Ex. 4 at 558–60. The parties

had already contemplated that Van Steenbergen would testify to the subject of the meeting and

Montemurro was not present at that meeting. Id. at 558.

       On October 29, 2018, Arbitrator Cohen issued an Award in favor of Eaton. Doc. 1 ¶ 10;

Ex. 3. Eaton filed the Petition to confirm the Award on November 28, 2018. Doc. 1. On

January 11, 2019, Azimuth filed the instant motion to vacate the arbitration Award. Doc. 20.




                                                 4
Eaton requests that the Court order Azimuth to pay attorney’s fees incurred in bringing the

Petition and opposing the motion to vacate the Award. Doc. 28, 20.

 II.   LEGAL STANDARD

       A court’s review of a labor arbitration award is very limited. Courts cannot review an

arbitrator’s decision on the merits, despite allegations that the decision contains factual errors or

misinterprets the parties’ agreement. Major League Baseball Players Ass’n v. Garvey, 532 U.S.

504, 509 (2001) (citing United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29,

36 (1987)). Courts are required to grant the award unless it is vacated, modified, or corrected.

D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C. § 9). The

Federal Arbitration Act (“FAA”), states in relevant part that when arbitrators are guilty of

misconduct in refusing to postpone a hearing, or refusing to hear pertinent evidence, or of any

other misbehavior that prejudices the rights of any party, a district court may vacate an

arbitration award upon the application of any party to the proceeding. 9 U.S.C. § 10(a)(3).

III.   DISCUSSION

       While acknowledging the high burden of proof to vacate an arbitration award, Azimuth

contends that their case is an exception to the rule. Doc. 20, 1. Azimuth alleges that Arbitrator

Cohen was guilty of misconduct for failing to postpone the hearing when Montemurro became

unavailable and for refusing to accept Pearce as a rebuttal witness. Id. at 9. Arbitrator Cohen

allegedly showed manifest disregard for the law and showed favor to Eaton on these same issues

and in her interpretation of the Placement Agreement. Id. at 12. Lastly, Azimuth asks the Court

to enter judgment in its favor on the basis of breach of contract, violation of securities laws,

fraudulent inducement of contract, and breach of confidentiality, among other claims. Id. at 14–

23.




                                                  5
   A. The Arbitrator Was Not Guilty of Misconduct

         Not every failure of an arbitrator to receive relevant evidence, such as excluding witness

testimony, constitutes misconduct requiring vacatur. Areca, Inc. v. Oppenheimer & Co., 960 F.

Supp. 52, 54–55 (S.D.N.Y. 1997) (holding arbitrators have broad discretion under FAA §

10(a)(3) and need not allow every piece of evidence). When a party has had the opportunity to

present all their evidence, and there is a wealth of evidence in the record to support the

arbitration award, even an improper exclusion of testimony does not constitute a denial of a

fundamentally fair hearing. Pompano-Windy City Partners, Ltd. v. Bear Stearns & Co., 794 F.

Supp. 1265, 1277–78 (S.D.N.Y. 1992). It is when the arbitrator refuses to accept evidence from

a key witness that the misconduct can rise to the level required for vacatur. Tempo Shain Corp. v.

Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997).

         In Tempo Shain, the arbitration panel excluded the testimony of a witness who became

suddenly unavailable due to his wife’s recurrence of cancer, but who had crucial information

regarding the representations made during the negotiations and dealings between the parties. Id.

at 17–18. The arbitration panel thought that the witness’s testimony was cumulative because of

certain documents on the record, however, the panel did not provide a reasonable basis for this

determination as the evidentiary documents did not address the recriminations of prior

misrepresentations during the contract negotiations. Id. at 19–20. As a result, the opposing

party’s representations of the contract negotiations went unrebutted and the arbitration panel

issued an award against them. Id. at 20–21. Accordingly, excluding a key witness which causes

the opposing party’s crucial arguments to go unopposed is cause for vacating an arbitration

award.




                                                  6
           a. Montemurro

       The Tempo Shain analysis does not yield the same result for Montemurro. First, the

exclusion of Montemurro, who was to testify on a topic that Mele and Van Steenbergen were also

going to testify on, is not analogous to excluding a key witness. Doc. 28, Ex. 8; Tempo Shain,

120 F.3d at 20. When withdrawing Montemurro as a witness, Azimuth’s counsel said, “I don’t

think that he is going to be needed.” Doc. 28, Ex. 4 at 395. As Azimuth has not argued that a

crucial part of their case went unrebutted because of Montemurro’s absence, he was not a key

witness.

       Second, Azimuth never made a valid request for postponement. Doc. 28, Ex. 4 at 4–5.

At the September 6, 2018 hearing, Azimuth informed the Arbitrator about Montemurro’s lack of

availability and set forth three options they were open to: (1) proceed with the case and check

Montemurro’s availability at the end of the week, (2) have Montemurro appear by video

deposition from Canada, or (3) “it might be we need to adjourn next week.” Id. Azimuth only

made a tentative suggestion of adjournment and the Arbitrator never decided whether to

postpone the hearing or not. Before the parties reached a decision on how to handle

Montemurro’s absence, Azimuth voluntarily withdrew him. Id. at 395. Therefore, Azimuth’s

claim that Arbitrator Cohen failed to postpone the hearing is rendered moot by their voluntary

withdrawal of Montemurro. See Rai v. Barclays Capital Inc., 456 F. App'x 8, 9 (2d Cir. 2011)

(holding decision to voluntarily rest case rendered party’s claim that arbitration panel committed

error by not adjourning to allow witness to appear moot).

       Third, Azimuth’s argument that Arbitrator Cohen was guilty of misconduct for showing

favor to the video suggestion does not match the transcript record. Azimuth was the first to bring

up the idea of video testimony both to Eaton in a prior discussion and to the Arbitrator during the




                                                 7
hearing. Doc. 28, Ex. 5, 7. Eaton expressed discomfort with an adjournment but was willing to

be flexible about a video deposition. Id. at 5, 8. Azimuth said that video might work and asked

for more time to consult with Montemurro. Id. at 8. Nothing in the transcript shows that

Azimuth would be forced to do a video deposition in favor of an adjournment. Instead, the

transcript shows that Arbitrator Cohen engaged the parties in a brainstorming session on the best

course of action. Even if the Arbitrator had in fact refused to adjourn the hearing and only

allowed Montemurro to appear by video, this would not have constituted a deprivation of

Azimuth’s right to a fundamentally fair hearing. See Bisnoff v. King, 154 F. Supp. 2d 630, 639

(S.D.N.Y. 2001) (holding hearing was fundamentally fair even when arbitration panel refused to

postpone hearing for unavailable witness when it provided witness with opportunity to appear by

telephonic or video conference).

        Accordingly, the Court does not find that Arbitrator Cohen refused to postpone the

hearing or improperly sided with Eaton regarding a video deposition.

           b. Pearce

       Similarly, the Arbitrator was not guilty of misconduct for refusing to allow Pearce as a

rebuttal witness. The Commercial Arbitration Rules and Mediation Procedures of the American

Arbitration Association (“AAA Rules”) provide that “[t]he Arbitrator shall determine the

admissibility, relevance, and materiality of the evidence offered and may exclude evidence

deemed by the Arbitrator to be cumulative or irrelevant.” AAA Rule 34(b). Pearce’s testimony

was cumulative. During the September 12, 2018 hearing, Azimuth said that the scope of

Pearce’s testimony would principally be the September 27, 2016 meeting in response to one of

Eaton’s witnesses on the matter. Doc. 28, Ex. 4 at 552–53. Specifically, he would corroborate

Van Steenbergen’s testimony about the meeting and also discuss some of the topics Montemurro




                                                8
was meant to testify on. Id. at 555. The topics Pearce was meant to discuss were already

covered by Mele and Van Steenbergen, and so Pearce’s rebuttal testimony was cumulative. Id. at

560. So, in fact, Azimuth wanted Pearce to corroborate its own witness, Van Steenbergen, and

not rebut Eaton’s opposing witness. Id. at 558. Azimuth has not demonstrated that Pearce was

to provide non-cumulative testimony to support its case.

       Additionally, Azimuth’s request to include Pearce was procedurally deficient. See

Commercial Risk Reinsurance Co. Ltd. V. Security Ins. Co. of Hartford, 526 F. Supp. 2d 424,

429–30 (S.D.N.Y. 2007) (holding arbitrator did not violate fundamental fairness by precluding

witness that party did not disclose in accordance with procedural orders and made an untimely

request to include). Azimuth does not cite any new allegations that Pearce was meant to rebut,

pursuant to Procedural Order No. 4. Doc. 20, 12. Accordingly, he was not a true rebuttal

witness. Additionally, Pearce was not listed as a fact witness by the August 24, 2018 deadline

pursuant to Procedural Oder No. 2, and so Azimuth’s request was untimely. Doc. 28, Ex. 5 ¶ 12–

13; id. at Ex. 8. Thus, Arbitrator Cohen did not improperly exclude Pearce.

   B. The Arbitrator Did Not Disregard the Law

       In some circumstances, a court may vacate an arbitration award where the arbitrator has

manifestly disregarded the law, although such review “is severely limited.” Halligan v. Piper

Jaffray, Inc., 148 F.3d 197, 202 (2d Cir. 1998). “Vacating an award for manifest disregard of the

law is appropriate only in ‘those exceedingly rare instance[s] where some egregious impropriety

on the part of the arbitrators is apparent, but where none of the provisions of the FAA apply.’”

Hamilton v. Sirius Satellite Radio, Inc., 375 F. Supp. 2d 269, 274 (S.D.N.Y. 2005) (citation

omitted). There are two non-statutory bases for vacating an arbitration award in this Circuit. An




                                                 9
arbitrator’s award may be vacated where it is in manifest disregard of the law or of the terms of

the parties’ agreement. Schwartz v. Merrill Lynch & Co., 665 F.3d 444, 451–52 (2d Cir. 2011).

           a. Failure to Adjourn and to Allow Rebuttal Witness

       As discussed above, the Arbitrator did not manifestly disregard the law by failing to

adjourn because of Montemurro’s absence or for failing to allow Pearce as a rebuttal witness, as

it was Azimuth who voluntarily withdrew Montemurro and improperly sought to add Pearce.

           b. Terms of the Agreement

       An arbitrator’s interpretation of the contract terms cannot be overruled, even if the court

disagrees with it, if the Arbitrator provided a “barely colorable justification” for it. Schwartz,

665 F.3d at 452 (quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 222 (2d Cir.

2002)). Eaton argues that the Arbitrator did not provide a colorable justification for her

interpretation of the exclusivity and best efforts clauses. Doc. 20, 13. However, the record does

not support Azimuth’s allegation.

       In the Award, Arbitrator Cohen found that in the Placement Agreement the term

“exclusive” described the private placement of Azimuth’s limited partnership interests and not

the relationship between the parties. Doc. 1, Ex. 3 ¶ 72. In other words, Azimuth could only use

Eaton as its placement agent, but Eaton was not under such a restriction. Id. Arbitrator Cohen

also interpreted the “best efforts” clause to mean that Eaton was not precluded from promoting a

competing fund because it was analogous to other large placement agents which represented

multiple clients at once. Id. ¶¶ 83–84. As Arbitrator Cohen provided colorable justifications for

her interpretation of the contract, this Court cannot overrule her decision. See Westerbeke, 304




                                                 10
